I           .




                                      The Attorney          General of Texas

    MARK WHITE
    Attorney General                               September   13, 1982

                                     Honorable Ron Wilson, Chairman         Opinion No.    hW-515
    Supreme Court Building           Health Services Committee
    P. 0. BOX 12548
                                     Texas House of Representatives         Re: Public hearing prior to
    Austin. TX. 78711. 2548
    5121475-2501
                                     P. 0. Box 2910                         approval of a site for a
    Telex 9101874-1387               Austin, Texas   78769                  housing authority project
    Telecopier   5121475-0266
                                     Dear Representative Wilson:
    1607 Main St., Suite 1400
    Dallas, TX. 75201.4709
                                          You have inquired whether section 13a of article 1269k, V.T.C.S.,
    2141742-8944                     required a housing authority to give public notice for final
                                     authorization of the construction of housing projects, if the vote for
                                     final authorization was held after September 1, 1981. Section 13a,
    4824 Alberta Ave., Suite 160
                                     which was effective September 1, 1981, states as follows:
    El Paso. TX. 799052793
    915/533-3484



    1220 Oaks Ave.,Suite 202
    HOUS,O~, TX. 77002-6986
    7131650-0666


    806 Broadway, Suite 312                   closest available facility to the site of the
    Lubbock, TX. 79401-3479                   proposed project. At least a majority of the
    8061747-5238
                                              CCltlUlliSSiOnSrS must attend the meeting.     The
                                              commissioners shall give any person who owns or
    4309 N. Tenth. Suite B                    leases real property within a one-fourth mile
    McAlten,    TX. 78501-1685                radius of the site of the proposed housing project
    5121682.4547                              the opportunity to comment on the proposed
                                              project.
    200 Main Plaza, Suite 400
    San Antonio,    TX. 78205-2797               (b) In addition to any other notice required
    5121225-4191                              by law, the commissioners shall post notice of the
                                              date, hour, place, and subject of the meeting at
    An Equal Opportunity1
                                              least 30 days before the scheduled day of the
    Affirmative Action Employer               meeting on a bulletin board at a place convenient
                                              to the public in the county courthouse of the
                                              county in which the proposed project is to be
                                              located and on a bulletin board at a place
                                              convenient to the public in the city hall if the
                                              proposed project is to be located within the
                                              boundaries   of   an   incorporated city.      The
                                              commissioners shall have a copy of the notice


                                                           P. 1864
Honorable Ron Wilson - Page 2   (m-515)




         published in a newspaper or newspapers that
         individually or collectively provide general
         circulation to the county in which the proposed
         project is to be located. The notice must be
         published one time at least 30 days before the
         scheduled day of the meeting. The commissioners
         shall mail     a  notice   containing the     same
         information 30 days before the date of the meeting
         to any person who owns real property within
         one-fourth of a mile radius of the site of the
         proposed project. The commissioners may rely on
         the most recent county tax roll for the names and
         addresses of the owners. The commissioners shall
         also have posted at the proposed project site 30
         days before the date of the meeting a sign having
         dimensions no smaller than four feet by four feet
         and bearing in eight-inch letters a caption
         stating 'Site of Proposed Housing Project.' The
         sign shall be located at a point on the proposed
         project site visible from a regularly travelled
         thoroughfare and shall state the nature of the
         project, the location of the project, the names
         and addresses of all governmental entities
         involved in the development of the proposed
         project, and the date, time, and place of the
         public meeting.

            Cc) An incorporated city or town or other
         political subdivision of the State may not issue a
         permit, certificate, or other authorization for
         the construction or occupancy of a housing project
         under this Act unless the housing authority has
         complied with the requirements of this section.
         (Emphasis added).

     "Housing project" is defined by      article 1269k, V.T.C.S., as
follo"s:

            'Housing Project' shall mean a*Y work or
         undertaking: (1) to demolish, clear, or remove
         buildings from any slum area; such work or
         undertaking may embrace the adaption of such area
         to public purposes, including parks or other
         recreational or community purposes; or (2)     to
         provide decent, safe, and sanitary urban or rural
         dwellings,    apartments,    or   other    living
         accommodations for persons of low income; such
         work or undertaking may include buildings, land,
         equipment, facilities, and other real or personal


                          p. 1865
I   .




        Honorable Ron Wilson - Page 3    (MW-515)




                 property for necessary, convenient, or desirable
                 appurtenances, streets, sewers, water service,
                 parks, site preparation, gardening, administra-
                 tive, community, health, recreational, educa-
                 tional, welfare, or other purposes; or (3) to
                 accomplish a combination of the foregoing. The
                 term 'housing project' also may be applied to the
                 planning of the buildings and improvements, the
                 acquisition of p=op==ty, the demolition of
                 existing structures, the construction, recon-
                 struction, alteration, and       repair  of   the
                 improvements and all other work in connection
                 therewith.

            You state as follows in your letter requesting the opinion:

                    Let us assume that for an unspecified purpose a
                 housing authority purchased real property before
                 the effective date of section 13a; that after the
                 effective date, the commissioners of the housing
                 authority first voted to locate a housing project
                 on the property; and that after this vote the
                 commissioners authorized the construction of a
                 housing project on the property.

             You ask   the   following   specific   questions   concerning   this
        situation:

                     (1) Does a housing authority's purchase of
                  real   property  for  an unspecified   purpose
                  constitute approval of a site for a housing
                  project?

                     (2) If your answer to the first question is in
                  the negative, what action by a housing authority
                  constitutes approval of a site for a housing
                  project?

                    (3) If your answer to the first question is in
                 the negative, does the prohibition established by
                 section 13a of the Housing Authorities Law apply
                 to a housing authority that acts in accordance
                 with the previously described assumptions?

             Under the statute, the relevant inquiry is as follows: when did
        the housing commissioners approve the site for a housing project? The
        requirements of section 13a must be complied with prior to such
        approval. We cannot resolve disputed fact questions in the opinion
        process. However, on the assumed facts you have presented, the


                                   p. 1866
                                                                         .   .


Honorable Ron Wilson - Page 4     (Ml+515)




approval of the site for the housing project occurred after the
effective date of section 13a and the requirements of that provision
would have been applicable.

     A housing authority has the power to provide for the construction
of a housing project. Sec. 8(b). This power may be exercised by the
housing commissioners acting as a body, in accordance with relevant
procedures set out in the statute and bylaws. Sets. 5, 8(a). We
believe the official act by which the housing commissioners approve a
site for a housing project must be reasonably recognizable as such
action. The purchase of land without any indication that it would
become the site for a housing project would not in itself constitute
such approval. The commissioners could in theory have purchased land
for its own administrative uses, and only later decided to use it for
a housing project.

                                SUMMARY

             Section 13a of article 1269k, V.T.C.S.,
          requires a housing authority to give public notice
          for approval of a site for a housing project if
          the approval occurred after September 1, 1981.




                                           MARK      WHITE
                                           Attorney General of Texas

JOHN W. FAINTER, JR.
First Assistant Attorney General

RICHARD E. GRAY III
Executive Assistant Attorney General

Prepared by Susan L. Garrison
Assistant Attorney General

APPROVED:
OPINION COMMITTEE

Susan L. Garrison, Chairman
Jon Bible
Rick Gilpin
Patricia Hinojosa
Jim Moellinger
Bruce Youngblood



                                 P. 1867